Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 1, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148753                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  DETROIT EDISON COMPANY,                                                                                            Justices
            Plaintiff-Appellee,
  v                                                                SC: 148753
                                                                   COA: 309732
                                                                   Court of Claims: 10-000104-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 9, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 1, 2014
           s0924
                                                                              Clerk